Citation Nr: 0003112	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-15 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to service connection for arthritis, right 
shoulder, as secondary to service connected residuals of 
reconstructive surgery, right shoulder.




ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel





INTRODUCTION

The appellant had service from July 1987 to September 1988.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in St. Petersburg, 
Florida.   

The appellant was scheduled for a Travel Board Hearing in 
December 1999.  He failed to appear for that hearing, has not 
detailed the reason for not appearing, and has not requested 
an additional hearing.  The case has been forwarded to the 
Board for appellate review.

The Board's decision is limited to the issue developed for 
appellate review.  A review of the record, indicates that the 
veteran has other claims in various stages of development, 
including an increased rating claim for residuals of 
reconstructive surgery, right shoulder (major).  This issue 
has not been fully developed for appellate review, and is not 
before the Board at this time. Kellar v. Brown, 6 Vet. App. 
157 (1994); Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

Arthritis, of the right shoulder is not currently shown.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for arthritis, 
including as secondary to reconstructive surgery, right 
shoulder in service. 38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303.  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999).   If a 
claim is well grounded, the Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

Moreover, service connection is warranted for a disability 
which is aggravated by, proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310 
(1999). Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition, should also be compensated. Allen v. 
Brown, 7 Vet. App. 439 (1995). When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id.

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A plausible claim is "one which is meritorious on 
its own or capable of substantiation."  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  Where the determinative issue is factual rather than 
medical in nature, competent lay testimony may constitute 
sufficient evidence to well ground the claim. See Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

For a service-connected claim to be well grounded, there must 
be a medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Board notes that the veteran has not claimed entitlement 
to service connection for arthritis on a direct service 
connection basis; rather, he asserts that he developed 
arthritis as a result of his service-connected reconstructive 
right shoulder surgery. As his reconstructive right shoulder 
surgery is service connected, he thus argues that arthritis, 
if any, as a result of the right shoulder surgery should 
similarly be service connected.

The veteran injured his right shoulder in service and 
underwent a Neer capsular shift shoulder reconstruction, 
right.  However service medical records, the separation 
examination, and post-service medical records, and X-rays are 
negative for any findings of arthritis.     

VA examinations in December 1989, March 1992, and September 
1997, and X-ray examinations revealed evidence of the 
reconstructive surgery, but failed to reveal any evidence of 
arthritic changes.

In this case, the Board notes that the veteran's contentions 
are not supported by any competent medical evidence.  The 
veteran is a layperson with no medical training or expertise, 
and his contentions by themselves do not constitute competent 
medical evidence of a nexus between arthritis, if any, and 
his right shoulder surgery.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494-5 (1992).  In the absence of competent 
medical evidence establishing the necessary link, the claim 
of entitlement to service connection for arthritis secondary 
to reconstructive surgery, right shoulder is not well 
grounded and must be denied.  

Where a claim is not well grounded it is incomplete, and the 
VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In this case, in 
the statement of the case, as well as in other correspondence 
and this decision, the appellant has been notified of the 
defects in the evidentiary record, and the kinds of 
information needed.  As such, it is concluded he has been 
appropriately advised as to the information needed.  It is 
also noted that he has not advised the RO of any available 
specific competent evidence which would well ground his 
claim.


ORDER

Entitlement to service connection for arthritis, right 
shoulder, as secondary to service connected residuals of 
reconstructive surgery, right shoulder, is denied as not well 
grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

